      Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 1 of 16 PageID: 1



ELIZABETH YU
Senior Counsel
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
(202) 514-2277

ALLAN B.K. URGENT
Assistant United States Attorney
District of New Jersey
United States Attorney’s Office
970 Broad Street, 7th Floor
Newark, New Jersey 07102
(973) 297-2079
                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
________________________________________________
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
                       v.                            )   Civil Action No.
                                                     )
CASSIDY PAINTING INC., CLEVELAND STEEL               )   COMPLAINT
CONTAINER CORPORATION, COATING                       )
DEVELOPMENT GROUP, INC., CONGOLEUM                   )
CORPORATION, DURAND GLASS                            )
MANUFACTURING COMPANY, LLC, EXPERT                   )
MANAGEMENT INC., ATLANTIC ASSOCIATES                 )
INTERNATIONAL INCORPORATED, d/b/a HIBRETT )
PURATEX, INCINERATION RECYCLING SERVICES, )
INC., JOHNSON MATTHEY INC., LCRES HOLDINGS, )
INC., LCR EMBEDDED SYSTEMS, INC., LCR                )
ELECTRONICS, INC., MARTIN CORP., NATIONAL            )
CASEIN OF NEW JERSEY, NATIONAL CHEMICAL )
LABORATORIES OF PA., INC., OCCIDENTAL                )
CHEMICAL CORPORATION, OCEAN YACHTS, INC., )
POLYMERIC SYSTEMS INC., PRC-DESOTO                   )
INTERNATIONAL, INC., PURITAN PRODUCTS, INC., )
RECYCLE INC. EAST, R.H. SHEPPARD CO., INC.,          )
RICHLAND GLASS CO., INC., ROHM AND HAAS              )
COMPANY, THE SHERWIN-WILLIAMS COMPANY, )
STEM BROTHERS, INC., STRAIGHT ARROW                  )
PRODUCTS, INC., THERMOSEAL INDUSTRIES LLC, )
       Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 2 of 16 PageID: 2



TREX PROPERTIES LLC, UNITED ASPHALT CO.,        )
VP RACING FUELS, INC., and THE WORTHINGTON )
STEEL COMPANY,                                  )
                                                )
                  Defendants.                   )
________________________________________________)

                The United States of America, by authority of the Attorney General of the United

States and through the undersigned attorney, acting at the request of the United States

Environmental Protection Agency (“EPA”), files this complaint and alleges as follows:

                                  NATURE OF THE ACTION

        1.      This is a civil action under Section 107 of the Comprehensive Environmental

Response, Compensation, and Liability Act, as amended, (“CERCLA”), 42 U.S.C. § 9607, for

the recovery of certain costs incurred by the United States in response to releases and threatened

releases of hazardous substances into the environment at or from the Superior Barrel and Drum

Site (“Site”) located in Gloucester County, New Jersey.

                                     JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the subject matter of this action and over the

parties under 28 U.S.C. §§ 1331 and 1345, and Sections 107 and 113(b) of CERCLA, 42 U.S.C.

§§ 9607, 9613(b).

        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) and

Section 113(b) of CERCLA, 42 U.S.C. § 9613(b), because the releases or threatened releases of

hazardous substances that gave rise to this claim occurred in this district, and because the Site is

located in this district.




                                                  2
      Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 3 of 16 PageID: 3



                                        DEFENDANTS

       4.      Cassidy Painting Inc. (“Cassidy Painting”) is a Delaware corporation, with a place

of business in Wilmington, DE. Cassidy Painting has or had a facility located in New Castle,

Delaware. Cassidy Painting is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C.

§ 9601(21).

       5.      Cleveland Steel Container Corporation is an Ohio corporation, with a place of

business in Glenwillow, Ohio. Cleveland Steel Corporation has or had a facility located in

Quakertown, Pennsylvania. Cleveland Steel Container Corporation is a “person” as defined in

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       6.      Coating Development Group, Inc. (“CDG”) is a Pennsylvania corporation, with a

place of business in Media, Pennsylvania. CDG has or had a facility located in Philadelphia,

Pennsylvania. CDG is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

       7.      Congoleum Corporation is a Delaware corporation, with a place of business in

Mercerville, New Jersey. Congoleum Corporation has or had facilities located in Marcus Hook,

Pennsylvania, and Trenton, New Jersey. Congoleum Corporation is a “person” as defined in

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       8.      Durand Glass Manufacturing Company, LLC (“Durand”) is a New Jersey

corporation, with a place of business in Millville, New Jersey. Durand has or had a facility

located in Millville, New Jersey. Durand is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

       9.      Expert Management Inc. (“Expert Management”) is a Delaware corporation, with

a place of business in Chicago, Illinois. Expert Management is a successor-in-interest to Devoe


                                                3
      Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 4 of 16 PageID: 4



Marine Coatings Co. (“Devoe”). Devoe had a facility located in Pennsauken, New Jersey.

Expert Management is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

       10.     Atlantic Associates International Incorporated, d/b/a Hibrett Puratex (“Hibrett

Puratex”), is a New Jersey corporation, with a place of business in Pennsauken, New Jeresey.

Hibrett Puratex has or had a facility located in Pennsauken, New Jersey. Hibrett Puratex is a

“person” as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       11.     Incineration Recycling Services, Inc. (“Incineration Recycling Services”) is a

New Jersey corporation, with a place of business in Camden, New Jersey. Incineration

Recycling Services has or had facilities located in Camden, New Jersey. Incineration Recycling

Services is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       12.     Johnson Matthey Inc. (“Johnson Matthey”) is a Pennsylvania corporation, with a

place of business in Wayne, Pennsylvania. Johnson Matthey has or had a facility located in West

Deptford, New Jersey. Johnson Matthey is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

       13.     LCRES Holdings, Inc. (“LCRES Holdings”), LCR Embedded Systems, Inc.

(“LCR Embedded Systems”), and LCR Electronics, Inc. (“LCR Electronics”) are Pennsylvania

corporations. LCRES Holdings and LCR Embedded Systems have a place of business in

Jeffersonville, Pennsylvania. LCR Electronics has a place of business in Hackettstown, New

Jersey. Each is a successor-in-interest to a company that has or had an LCR facility located in

Norristown, Pennsylvania. Each of them is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).




                                                4
      Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 5 of 16 PageID: 5



       14.     Martin Corp., a/k/a Martin Corporation and Martin Dyeing and Finishing Co., is a

New Jersey corporation, with a place of business in Bridgeton, New Jersey. Martin Corp. has or

had a facility located in Bridgeton, New Jersey. Martin Corp. is a “person” as defined in Section

101(21) of CERCLA, 42 U.S.C. § 9601(21).

       15.     National Casein of New Jersey (“National Casein”) is a New Jersey corporation,

with a place of business in Chicago, Illinois. National Casein has or had a facility located in

Riverton, New Jersey. National Casein is a “person” as defined in Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

       16.     National Chemical Laboratories of Pa., Inc. (“NCL”) is a Pennsylvania

corporation, with a place of business in Philadelphia, Pennsylvania. NCL has or had a facility

located in Philadelphia, Pennsylvania. NCL is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

       17.     Occidental Chemical Corporation (“OCC”) is a New York corporation, with a

place of business in Houston, Texas. OCC has or had a facility located in Pottstown,

Pennsylvania. OCC is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

       18.     Ocean Yachts, Inc. (“Ocean Yachts”) is a New Jersey corporation, with a place of

business in Egg Harbor City, New Jersey. Ocean Yachts has or had a facility located in Egg

Harbor, New Jersey. Ocean Yachts is a “person” as defined in Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

       19.     Polymeric Systems Inc. (“Polymeric Systems”) is a Delaware corporation, with a

place of business in Elverson, Pennsylvania. Polymeric Systems has or had a facility located in




                                                 5
      Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 6 of 16 PageID: 6



Phoenixville, Pennsylvania. Polymeric Systems is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

       20.     PRC-DeSoto International, Inc. (“PRC-DeSoto International”) is a California

corporation, with a place of business in Pittsburgh, Pennsylvania. PRC-DeSoto International

was formerly known as Courtaulds Aerospace, Inc. (“Courtaulds Aerospace”). PRC-Desoto

International, under that name and under the name of Courtaulds Aerospace, has or had a facility

located in Gloucester City, New Jersey. PRC-DeSoto International has or had a facility located

in Mt. Laurel, New Jersey. PRC-Desoto International is a “person” as defined in Section

101(21) of CERCLA, 42 U.S.C. § 9601(21).

       21.     Puritan Products, Inc. (“Puritan Products”) is a Pennsylvania corporation, with a

place of business in Allentown, Pennsylvania. Puritan Products has or had a facility located in

Bethlehem, Pennsylvania. Puritan Products is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

       22.     Recycle Inc. East (“RIE”) is a New Jersey corporation, with a place of business in

Maitland, Florida. RIE has or had a facility located in South Plainfield, New Jersey. RIE is a

“person” as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       23.     R.H. Sheppard Co., Inc. (“R.H. Sheppard”) is a Pennsylvania corporation, with a

place of business in Auburn Hills, Michigan. R.H. Sheppard has or had a facility located in

Hanover, Pennsylvania. R.H. Sheppard is a “person” as defined in Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

       24.     Richland Glass Co., Inc. (“Richland Glass”) is a New Jersey corporation, with a

place of business in Vineland, New Jersey. Richland Glass has or had a facility located in




                                                6
       Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 7 of 16 PageID: 7



Richland, New Jersey. Richland Glass is a “person” as defined in Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

       25.     Rohm and Haas Company (“Rohm and Haas”) is a Delaware corporation, with a

place of business in Midland, Michigan. Rohm and Haas is a successor-in-interest to its former

subsidiary, Rohm and Haas Electronic Materials CMP Inc. Rohm and Haas Electronic Materials

CMP Inc. is a successor to Rodel, Inc. Rodel, Inc. has or had a facility located in Newark,

Delaware. Rohm and Haas is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

       26.     The Sherwin-Williams Company (“Sherwin-Williams) is an Ohio corporation,

with a place of business in Cleveland, Ohio.    Sherwin-Williams is a successor to Engineered

Polymer Solutions, Inc. and Lilly Industries, Inc. Engineered Polymer Solutions, Inc. has or had

a facility located in Williamsport, Maryland. Lilly Industries, Inc. has or had a facility located in

Paulsboro, New Jersey. Sherwin-Williams is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

       27.     Stem Brothers, Inc. (“Stem Brothers”) is a New Jersey corporation, with a place

of business in Milford, New Jersey. Stem Brothers has or had a facility located in Milford, New

Jersey. Stem Brothers is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

       28.     Straight Arrow Products, Inc. (“Straight Arrow”) is a New Jersey corporation,

with a place of business in Bethlehem, Pennsylvania. Straight Arrow has or had a facility

located in Bethlehem, Pennsylvania. Straight Arrow is a “person” as defined in Section 101(21)

of CERCLA, 42 U.S.C. § 9601(21).




                                                  7
      Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 8 of 16 PageID: 8



       29.     Thermoseal Industries LLC (“Thermoseal”) is a New Jersey corporation, with a

place of business in Gloucester, New Jersey. Thermoseal has or had a facility located in

Gloucester, New Jersey. Thermoseal is a “person” as defined in Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

       30.     Trex Properties LLC (“Trex Properties”) is a Missouri corporation, with a place

of business in St. Louis, Missouri. Trex Properties is a successor-in-interest to Detrex

Corporation. Detrex Corporation has or had a facility located in Cinnaminson, New Jersey.

Trex Properties is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       31.     United Asphalt Co. (“United Asphalt”) is a New Jersey corporation, with a place

of business in Cedar Brook, New Jersey. United Asphalt has or had facilities located in Cedar

Brook, New Jersey and Monroeville, New Jersey. United Asphalt is a “person” as defined in

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       32.     VP Racing Fuels, Inc. (“VP Racing Fuels”) is a Texas corporation, with a place of

business in San Antonio, Texas. VP Racing Fuels has or had facilities located in Chester,

Pennsylvania and Newark, Delaware. VP Racing Fuels is a “person” as defined in Section

101(21) of CERCLA, 42 U.S.C. § 9601(21).

       33.     The Worthington Steel Company (“Worthington”) is a Delaware corporation,

with a place of business in Columbus, Ohio. Worthington had a facility located in Malvern,

Pennsylvania. Worthington is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C.

§ 9601(21).

                                STATUTORY BACKGROUND

       34.     CERCLA was enacted in 1980 to provide a comprehensive governmental

mechanism for abating releases and threatened releases of hazardous substances and other


                                                 8
       Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 9 of 16 PageID: 9



pollutants and contaminants, and for funding the costs of such abatement and related

enforcement activities, which are known as “response” actions, 42 U.S.C. §§ 9604(a), 9601(25).

       35.     Under Section 104(a)(1) of CERCLA, 42 U.S.C. § 9604(a)(1):


       Whenever (A) any hazardous substance is released or there is a substantial threat
       of such a release into the environment, or (B) there is a release or substantial
       threat of release into the environment of any pollutant or contaminant which may
       present an imminent and substantial danger to the public health or welfare, the
       President is authorized to act, consistent with the national contingency plan, to
       remove or arrange for the removal of, and provide for remedial action relating to
       such hazardous substance, pollutant, or contaminant at any time (including its
       removal from any contaminated natural resource), or take any other response
       measure consistent with the national contingency plan which the President deems
       necessary to protect the public health or welfare or the environment.

       36.     For CERCLA response actions and enforcement purposes, the Administrator of

EPA is the President’s delegate, as provided in operative Executive Orders, and, within certain

limits, the Regional Administrators of EPA have been re-delegated this authority.

       37.     "Facility" is defined in CERCLA Section 101(9) as "any building, structure,

installation, equipment, pipe or pipeline" or "any site or area where a hazardous substance has

been deposited, stored, disposed of, or placed . . . ." 42 U.S.C. § 9601(9).

       38.     "Release" is defined in CERCLA Section 101(22) as "any spilling, leaking,

pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or

disposing into the environment (including the abandonment or discarding of barrels, containers,

and other closed receptacles containing any hazardous substance or pollutant or contaminant)

. . . ." 42 U.S.C. § 9601(22).

       39.     "Disposal" is defined in CERCLA Section 101(29) by reference to the Solid

Waste Disposal Act (SWDA). 42 U.S.C. § 9601(29). The SWDA defines "disposal" as "the

discharge, deposit, injection, dumping, spilling, leaking, or placing of any solid waste or


                                                 9
     Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 10 of 16 PageID: 10



hazardous waste into or on any land or water so that such solid waste or hazardous waste or any

constituent thereof may enter the environment or be emitted into the air or discharged into any

waters, including ground waters." 42 U.S.C. § 6903(3).

       40.     “Treatment” is defined in CERCLA Section 101(29) by reference to the SDWA.

42 U.S.C. § 9601(29). The SWDA defines “treatment” as

       any method, technique, or process, including neutralization, designed to change
       the physical, chemical, or biological character or composition of any hazardous
       waste so as to neutralize such waste or so as to render such waste nonhazardous,
       safer for transport, amenable for recovery, amenable for storage, or reduced in
       volume. Such term includes any activity or processing designed to change the
       physical form or chemical composition of hazardous waste so as to render it
       nonhazardous.

42 U.S.C. § 6903(34).

       41.     "Hazardous substance" is defined in CERCLA Section 101(14) by reference to

other federal statutes and by reference to a list of substances published by EPA at 40 C.F.R. §

302.4. 42 U.S.C. § 9601(14).

       42.     "Response," as defined in CERCLA Section 101(25), includes "removal" actions

and enforcement activities related thereto. 42 U.S.C. § 9601(25).

       43.     "Person" is defined in CERCLA Section 101(21) as "an individual, firm,

corporation . . . ." 42 U.S.C. § 9601(21).

       44.     Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part:


       Notwithstanding any other provision or rule of law, and subject only to the
       defenses set forth in subsection (b) of this section –

       (3) any person who by contract, agreement, or otherwise arranged for disposal or
       treatment, or arranged with a transporter for transport for disposal or treatment, of
       hazardous substances owned or possessed by such person, by any other party or
       entity, at any facility . . . owned or operated by another party or entity and
       containing such hazardous substances,
       ...

                                                10
     Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 11 of 16 PageID: 11




        shall be liable for –

               (A) all costs of removal or remedial action incurred by the United States
               Government . . . not inconsistent with the national contingency plan.

       45.     Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides that interest on

response costs incurred by the United States is recoverable.

       46.     Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides that in actions

for recovery of costs, "the court shall enter a declaratory judgment on liability for response costs

or damages that will be binding on any subsequent action or actions to recover further response

costs or damages."

                                      GENERAL ALLEGATIONS

       47.     The Site consists of about 5.5 acres of property located at 798-830 Jacob Harris

Lane, Elk Township, Gloucester County, New Jersey and is designated Block 30, Lot 4 on the

official tax map of Elk Township, Gloucester County.

       48.     Superior Barrel and Drum Co., Inc., a New Jersey corporation, and its principal,

Thomas Toy, operated a drum reconditioning and disposal business at the Site. The property

was, at relevant times, owned by Thomas Toy and Melva Toy. The business began as a sole

proprietorship in approximately 1974, and Superior Barrel was incorporated in 1979.

       49.     Superior Barrel operated at the Site until approximately 2012.

       50.     During its years of operation, various companies arranged with Superior Barrel

for drums and/or other containers which contained residues or other amounts of hazardous

substances in their possession to be removed to the Site for treatment or disposal. Each of the

Defendants named in Paragraphs 4 - 33 arranged with Superior Barrel for drums and/or other

containers that contained residues or other amounts of hazardous substances in its possession to


                                                 11
     Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 12 of 16 PageID: 12



be removed from its facility to the Site for treatment or disposal, or is a successor-in-interest to a

person who so arranged. The drums and/or other containers were taken to the Site. Such

hazardous substances have been found at the Site.

       51.     In August 2013, Gloucester County personnel and New Jersey Department of

Environmental Protection (“NJDEP”) personnel inspected the Site and conducted field

screenings, after which NJDEP requested EPA’s assistance in investigating the Site.

       52.     On August 30, 2013, EPA personnel inspected the Site. Thousands of containers

were observed at the Site, in various states of deterioration. NJDEP conducted additional field

screening. Field testing of samples indicated that materials were corrosive, flammable, and/or

contained volatile organic compounds (“VOCs”). NJDEP referred the Site to EPA for response

to the conditions at the Site, including performance of cleanup and removal activities.

       53.     On September 13, 2013, EPA initiated a removal assessment at the Site. Analysis

of samples taken in September 2013 identified the presence of numerous CERCLA hazardous

substances, including, but not limited to, benzene, toluene, trichloroethylene, tetrachloroethylene,

ethylbenzene, xylene, polychlorinated biphenyls (“PCBs”), lead, acetone, styrene, cyclohexane,

cobalt, manganese, zinc, arsenic, copper, cadmium, nickel, antimony, butanol, naphthalene,

phenol, methyl ethyl ketone (“MEK”), phthalates, and acetic acid. Thousands of containers were

identified. A large proportion were weathered and in poor condition.

       54.     Based on the removal assessment, EPA determined that a removal action was

warranted to address the presence of hazardous substances at the Site. In 2013-2014, EPA

conducted a removal action, including securing the Site, sampling various media, removal of

containers of hazardous substances, decontamination of tanks, clean-up of chemical storage and

process areas, and off-site disposal of materials removed from the Site.


                                                  12
        Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 13 of 16 PageID: 13



         55.   The Site is a “facility” as defined in Section 101(9) of CERCLA, 42 U.S.C.

§ 9601(9).

         56.   There has been a “release” or a “threatened release” of “hazardous substances”

into the “environment” at or from the Site, as those terms are defined in Section 101 of

CERCLA, 42 U.S.C. § 9601.

         57.   In undertaking response actions to address the release or threat of release of

hazardous substances at the Site, the United States, through EPA, has incurred and will continue

to incur “response costs” as defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

         58.   EPA has incurred at least $6,701,878.78 through May 31, 2019, in response to the

Site.

         59.   The response costs incurred by EPA in connection with the Site were incurred in a

manner not inconsistent with the National Contingency Plan promulgated under Section 105 of

CERCLA, 42 U.S.C. § 9605, and codified at 40 C.F.R. Part 300.

                                         CLAIM FOR RELIEF

         60.   Paragraphs 1 through 59 are re-alleged and incorporated herein by reference.

         61.   Each of the Defendants named in Paragraphs 4 – 33 is liable under Section

107(a)(3) of CERCLA, 42 U.S.C. § 9607(a)(3), with respect to the Site because each Defendant

is a person who arranged for disposal or treatment, or arranged with a transporter for transport

for disposal or treatment, of drums and/or other containers it owned or possessed that contained

hazardous substances that were brought to the Site, which contained such hazardous substances

at the time of EPA’s removal action, or is a successor-in-interest to such a person.

         62.   Under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), the Defendants named in

Paragraphs 4 - 33 are each liable to the United States, jointly and severally, for all response costs


                                                 13
     Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 14 of 16 PageID: 14



incurred by the United States, including enforcement costs, relating to the Site, plus accrued

interest on those costs. Under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), the United

States is entitled to a declaratory judgment on liability against the Defendants that will be

binding in any subsequent action to recover further response costs incurred by the United States

in connection with the Site.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, the United States of America, respectfully requests that this

Court:

         a. Enter judgment in favor of the United States and against the Defendants, jointly and

            severally, for all response costs incurred by the United States relating to the Site,

            including enforcement costs, and prejudgment interest, pursuant to Section

            107(a)(4)(A) of CERCLA, 42 U.S.C. § 9607(a)(4)(A);

         b. Enter a declaratory judgment on Defendants’ liability that will be binding in any

            subsequent action for further response costs or for natural resource damages, pursuant

            to Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2); and

         c. Grant such other and further relief as the Court deems just and proper.



                                       Respectfully submitted,

                                       THOMAS A. MARIANI, JR.
                                       Section Chief
                                       Environmental Enforcement Section
                                       Environment and Natural Resources Division
                                       United States Department of Justice




                                                  14
     Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 15 of 16 PageID: 15



                                   s/ Elizabeth Yu_____________
                                   ELIZABETH YU
                                   Senior Counsel
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   United States Department of Justice
                                   P.O. Box 7611, Ben Franklin Station
                                   Washington, DC 20044-7611
                                   (202) 514-2277
                                   elizabeth.yu@usdoj.gov

                                   CRAIG CARPENITO
                                   United States Attorney
                                   District of New Jersey

                                   ALLAN B.K. URGENT
                                   Assistant United States Attorney
                                   District of New Jersey
                                   United States Attorney’s Office
                                   970 Broad Street, 7th Floor
                                   Newark, New Jersey 07102
                                   (973) 297-2079

OF COUNSEL:

GERARD BURKE
Office of Regional Counsel
U.S. Environmental Protection Agency, Region II
290 Broadway, 17th Floor
New York, NY 10007-1855
(212) 637-3120




                                            15
     Case 1:19-cv-18472 Document 1 Filed 09/27/19 Page 16 of 16 PageID: 16



                        CERTIFICATION UNDER LOCAL CIVIL RULE 11.2

        In accordance with 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the
matter in controversy in the foregoing Complaint is not the subject of any other action pending in
any court, or any pending arbitration or administrative proceeding.

                                     s/ Elizabeth Yu_____________
                                     ELIZABETH YU
                                     Senior Counsel
                                     Environmental Enforcement Section
                                     Environment and Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611, Ben Franklin Station
                                     Washington, DC 20044-7611
                                     (202) 514-2277
                                     elizabeth.yu@usdoj.gov




                                                16
                           Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 1 of 9 PageID: 17

JS 44 (Rev. 09/19)                                                        CIVIL COVER SHEET
                                                                                                                          pleadings or other papers as required by law, except as
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of
                                                                                                                                      for the use of the Clerk of Court for the
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is regmred
purpose of initiating the civil docket sheet. (SEEINSTRUCTlONSONNE.KTPAGEOFTHISFORAd.)

I.(a) PLAINTIFFS                                                                                            DEFENDANTS

United States of America                                                                                  Cassidy Painting Inc., et al. (see attachment)


                                                                                                            County ofResidence of First Listed Defendant    New Castle County DE
  (b~ County of Residence of First Listed Plaintiff
                       (EXCEPT IN CLS. PLAINTIFF CASES)                                                                         (  IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.


     ~C~ AttomCys (Fran ,Name. Address. and Telephone Number)                                                 Attorneys (IfKno~•n)


Elizabeth Yu, Attorney, U.S. Department of Justice, ENRD/EES                                              (see attachment)
P.O. Box 7611, Washington, D.C. 20044 (202)514-2277

ll. BASIS OF JUR15D1CTION (P[oce an "x" in One e~x oi~ly)                                       IlL CITIZENSHIP OF PRINCIPALPARTIES(Placean'•X"inOneeoxforP/a~nri~j
                                                                                                      (  For Drversiry Cases Only)                            and One Boxfor DefendanlJ
                                                                                                                                 PTF DEF                                    PTF       DEF
     1     U.S. Government             O 3 Federal Question
                                                                                                   Citizen of i'his State        O 1 O 1 Incorporated or Principal Place      O 4     O 4
             Plaintiff                       (ZLS. Governrnenr Nor a Parry)
                                                                                                                                           of Business In This State

                                                                                                    Citizen of Mother State      O 2       O 2     Inw~porated and Principal Place    O 5     O i
J 2        U.S. Government              O 4    Diversity
                                                 (lndica[e Citizenship o(Parlres rn l~em !!IJ                                                         of Business In Mother Sate
              Defendant

                                                                                                    Citizen or Subject of a      O 3       O   3   Foreign Nation                     O 6     O 6
                                                                                                      Forei Country

IV. NATURE OF SUIT (Place an "X";,,one Box only                                                                                             C►ick here for: Nature of Suit Code Descriptions.


                                                                                                    O 625 Drug Relaicd Scizurc        I O d22 Appaa128 U3C 158  O 375 False Claims Act
 O 1IU Insurance                         PERSUNAtINJURY                 Y~It3GNAL INJUICY
                                                                                                          of Property 21 USC 881        O 423 Withdrawal        O 376 Qui Tam (3l USC
 O 120 Marine                          O 310 Airplane                 O 3G5 Personal Injury -
                                                                                                    O 690 Other                               28 USC 157              3729(a))
 O 130 Miller Act                      O 315 Airplane Product               Product Liability
                                                                                                                                                                O 400 State Reapportionment
 O 140 Negotiable Instrument                 Liability                O 367 Health Care/
                                                                                                                                                                  410 Mtiwst
 O 150 Recovery of Overpayment         O 320 Assault, Libel &               Phazmaceutical
                                                                                                                                     ❑ 820 Copyrights           O 430 Banks and Banking
       & Enforcement of lodgment             Slander                        Personal Injury
                                                                                                                                     O 830 Pateni               O 450 Commerce
 O l51 Medicaze Act                    O 330 Federal Employers'             Product Liability
                                                                                                                                     O 835 Patent -Abbreviated  O 460 DepoRadon
 O 152 Recovery of Defaulted                 Liability                O 368 Asbesros Personal
                                                                                                                                           New Drug Application O 470 Racketeer Influenced and
       Student Loans                   O 340 Marine                          Injury Product
                                                                                                                                                                      Corsupt Organizations
       (Excludes Veterans)             O 345 Marine Product                  Liability
                                                                                                                                                                Q 480 Consumer Credit
 O 153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY
                                                                                                    O 710 Fair Labor Standards                                       (15 USC 1681 or 1692)
       of Veteran's Benefits           O 350 Motor Vehicle            O 370 Other Fraud
                                                                                                                                     O 862 Black Lung(923)      O 485 Telephone Consumer
 O 160 Stockholders' Suits             O 355 Motor Vehicle            O 371 Truth in Lending              Act
                                                                                                    O 720 Labor/Management           O 863 DiWC/DiWW (405(g))          Protection Act
 O 190 Other Contract                        Product Liability        O 380 Other Personal
                                                                                                                                     O 864 SSm Tide XVI         O 490 Cable/Sat TV
 O 195 Contract Product Liability      O 360 Other Personal                 Property Damage               Relations
                                                                                                    ❑ 740 Railway Labor Act          O 865 RSI(405(8))          O 850 Securities/Commodities/
 O 196 Franchise                             Injury                   O 385 Property Damage
                                                                            Product Liability       O 751 Family and Medical                                           Exchange
                                       O 362 Personal Injury -
                                                                                                           Leave Act                                            O 890 Other Statutory Actions
                                                                                                    O 790 Other Labor Litigation                                O 891 Agticulhual Acts
                                                                                                    O 791 Employee Retirement        O 870 Taxes(U.S. Plaintiff ~ 893 Environmental Matters
 O       210 Land Condemnation         O 440 O[her Civil Rights           Habeas Corpus:
                                                                                                          Income Security Act               or Defendant)        O 895 Freedom ofInfonnabon
 D       220 Foreclosure               D 441 Voting                    O 463 Alien Detainee
                                                                                                                                     O 871 IItS—Third Party            Act
 O       230 Rent Lease &Ejectment     O 442 Employment                O 510 Motions to Vacate
                                                                                                                                            26 USC 7609          O 896 Arbitration
 D       240 Togs to Land              O 443 Housing/                        Sentence
                                                                       ❑ 530 General                                                                             O 899 Administrative Procedure
 ❑       245 ToR Product Liability           Accommodations
                                                                       fl 535 Death Penalty                                                                            AcUReview or Appea] of
 O       290 All Other Real Roperty    O 445 Amer. w/Disabilities -
                                                                          Other:                    O 462 Naturalization Application                                   Agency Decision
                                             Employment
                                       O 446 Amer. w/Disabdities -     O 540 Mandamus &Other        O 465 Other Lnmigration                                      O 950 ConsUludonality of
                                             Other                     O 550 Civil Rights                  Actions                                                      Sta[e Statutes
                                       O 448 Education                 O 555 Prison Condition
                                                                       O 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

  V. ORIGIN (P[ace an "X" rrt One Box Only)
                                                             O 3      Remanded from             Q 4 Reinstated or        Q 5 Transferred from        Q 6 Multidistrict           O 8 Multidistrict
 '~ 1       Original         O 2 Removed from
                                                                      Appellate Court               Reopened                 Another District            Litigation -                Litigation -
            Proceeding           State Court
                                                                                                                             (s eciji)                   Transfer                   Direct File

                                              Cite the U.S. Civil Statute under which you aze filing(Do not citejwrisdckona[sraa~us unless diversity):
                                              42 U.S.C. 9607
  VI. CAUSE OF ACTION Brief description of cause:
                       Action for cost recovery for cost of performance of CERCLA removal action
                                                                                                         DEMAND $                                  CHECK YES only if demanded in complaint
  VII. REQUESTED IN                           Q CHECK IF THIS IS A CLASS ACTION
                                                UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:              ❑Yes       ~No
             COMPLAINT:

  VIII. RELATED CASES)
        I~,~Y          (See instruceionr):
                                                                        JUDGE                                                              DOCKET NUMBER

  DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
  09/27/2019                                                              s/ Elizabeth Yu
  FOR OFFICE USE ONLY

                                      AMOiJNT                                   APPLYING [FP                                  JUDGE                         MAG.JUDC,E
         RECEIPT #
  Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 2 of 9 PageID: 18




                                Attachment to Civil Cover Sheet

List of Defendants

Cassidy Painting Inc.
Cleveland Steel Container Corporation
Coating Development Group, Inc.
Congoleum Corporation
Durand Glass Manufacturing Company,LLC
Expert Management Inc.
Atlantic Associates International Incorporated, d/b/a Hibrett Puratex
Incineration Recycling Services, Inc.
Johnson Matthey Inc.
LCRES Holdings, Inc.
LCR Embedded Systems, Inc.
LCR Electronics, Inc.
Martin Corp.
National Casein of New Jersey
National (;heroical Laboratories of 1'a., Inc.
Occidental Chemical Corporation
Ocean Yachts, Inc.
Polymeric Systems Inc.
PRC-Desoto International; Inc.
Puritan Products, Inc.
Recycle Inc. East
R.H. Sheppard Co., Inc.
Richland Glass Co., Inc.
Rohm and Haas Company
The Sherwin-Williams Company
Stem Brothers, Inc.
Straight Arrow Products, Inc.
Thermoseal Industries LLC
Trex Properties LLC
 United Asphalt Co.
 VP Racing Fuels, Inc.
 The Worthington Steel Company
 Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 3 of 9 PageID: 19




List of Attorneys and/or Agents Authorized to Accept.Service for Defendants

Cassidy Painting Inc.

Michael J. Cassidy
President
Cassidy Painting Inc.
20 Germay Drive
Wilmington, DE 19804-1105

Cleveland Steel Container Corporation

HL Statutory Agent, LLC
Agent for service of Cleveland Steel Container Corporation
200 Public Square, Suite 2800
Cleveland, OH 44114

Coating Development Group, Inc.

Michael D. Fiorentino
Attorney for Coating Development Group,Inc.
42 E. 2nd Street
Media, PA 19063

Congoleum Corporation

Jonathan B. Fisher
Chief Financial Officer
Congoleum Corporation
3500 Quakerbridge Road
Mercerville, NJ 08619

Durand Glass Manufacturing Company

Ross A. Lewin
Counsel for Durand Glass Manufacturing Company,LLC
Drinker Biddle &Reath LLP
105 College Road East, Suite 300
Princeton, New Jersey 08542

Expert Management Inc.

Brett Whittleton
President, Director Legacy Assets and Environmental Affairs
Expert Management Inc.
525. West Van Buren Street
Chicago, IL 60607
   Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 4 of 9 PageID: 20




Atlantic Associates International Incorporated, d/b/a Hibrett Puratex

Steven L. Humphreys
Counsel for Atlantic Associates In#err~atiornal, Inc. d/b/a Hibrett Puratex
Kelley Drye &Warren
One Jefferson Road, 2"d Fl.
Parsippany, NJ 07054

Incineration Recoc    g Services, Inc.

Christina Stammer
Counsel for Incineration Recycling Services Inc.
Saul Ewing Arnstein &Lehr LLP
650 College Road East, Suite 4000
Princeton, NJ 08540

Johnson Matthew Inc.

Steven L. ~3ray
General Counsel, North America
Johnson Matthey Inc.
435 Devon Park Drive, Suite 600
Wayne,PA 19087-1998

LCRES Holdings, Inc.

Barbara T. Ilsen
Attorney for LCRES Holdings, Inc.
Dilworth Paxson, LLP
1500 Market Street, Suite 3500E
Philadelphia, PA 19102

LCR Embedded Systems, Inc.

Barbara T. Ilsen
Attorney for LER Embedded Systems, Inc.
Dilworth Paxson, LLP
1500 Market Street, Suite 3500E
Philadelphia, PA 19102

LCR Electronics, Inc.

Lindsey A. Remakel
Attorney for LCR Electronics, Inc.
Fredrikson &Byron
200 South 6~' Street, Suite 4000
Minneapolis, MN 55402
 Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 5 of 9 PageID: 21




Martin Coro.

Francis Ballak
Attorney for Martin Corp.
GMS Law
660 New Road
Northfield, NJ 08225

National Casein of New Jerse

Hope T. Cook
Vice President
National Casein of New Jersey
601 W.80t"Street
Chicago, IL 60620

National Chemical Laboratories of PA,Inc.

Philip L. Hinerman
Attorney for National Chemical Laboratories ofPA,Inc.
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103

Harry Pollack
CEO
National Chemical Laboratories ofPA,Inc.
401 N. 10~' Street
Philadelphia, PA 19123

Occidental Chemical Corporation

Larry Silver
Attorney for Occidental Chemical Corporation
Langsam Stevens Silver Hollaender
1818 Market Street, Suite 2430
Philadelphia, PA 19103

Frank A. Parigi
Vice President and General Counsel
Glenn Springs Holdings, Inc.(re Oxy)
14555 Dallas Parkway, Suite 400
Dallas, TX 75245
  Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 6 of 9 PageID: 22




Ocean Yachts Inc.

Lloyd Eisen
Attorney for Ocean Yachts Inc.
Fox Rothschild LLP
1301 Atlantic Avenue, Midtown Building, Suite 400
Atlantic City, NJ 08401-721Z

Polymeric Systems Inc.

Alana Fortna
Attorney for Polymeric Systems Inc.(PSI)
Babst Calland
603 Stanwix Street, 6~` F1.
Pittsburgh, PA 15222

PRC-Desoto International, Inc.

Steven F. Faeth
Corporate Counsel, EHS
PRC-Desoto International, Inc.
One PPG Place
Pittsburgh,PA 15272

Puritan Products, Inc.

Stacey Broad
SVP, Assistant General Counsel
Puritan Products, Inc.
Tower 6, Suite 800
600 W.Hamilton Street
Allentown, PA 18101

Recycle Iric. East

Patrick Sheller
EVP, General Counsel
Recycle Inc. East
1515 W.22°d Street, Suite 1100
Oak Brook IL 60523

R.H. Sheppard Co., Inc.

CT Corporation System
Registered Agent for R.H. Sheppard Co.,Inc.
600 North 2"d Street, Suite 401
Harrisburg,PA 17101
 Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 7 of 9 PageID: 23




Richland Glass Co., Inc.

Debra S. Rosen
Attorney for Richland Glass Co., Inc.
Archer Law
One Centennial Square
Haddonfield, NJ 08033

Rohm and Haas Company

CT Corporation
Registered Agent for Rohm and Haas Company
1209 Orange Street
Wilmington, DE 19801

The Sherwin-Williams Company

Stephen J. Perisutti
Assistant Secretary
The Sherwin-Williams Company
101 West Prospect Avenue
Cleveland, Ohio 44115

Stem Brothers, Inc.

Cristina Stammer
Attorney for Stem Brothers, Inc.
Saul Ewing Arnstein &Lehr,LLP
650 College Road East, Suite 4000
Princeton, NJ 08940

Straight Arrow Products, Inc.

Steven L. Humphreys
Attorney for Straight Arrow Products, Inc.
Kelley Drye &Warren
One Jefferson Road, 2°d Fl.
Parsippany, NJ 07054

Thermoseal Industries LLC

Richard A. Chubb
CEO,Retired
Thermoseal Industries LLC
1800 JFK Boulevard, Suite 300 PMB 90316
Philadelphia, PA 19103
  Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 8 of 9 PageID: 24




Trex Properties LLC

Eric Lemp
General Counsel
Trex Properties LLC
1515 Des Peres Rd,. Suite 300
St. Louis, MO 63131

United Asphalt Co.

Mark Umosella
CEO
United Asphalt Co.
237 N. Grove St.
P.O. Box 291
Cedar Brook, NJ 08018

VP Racing Fuels, Inc.

Alan B. Lerwick
President
VP Racing Fuels, Inc.
204 E. Rhapsody
San Antonio, TX 78216

The Worthington Steel Company

Dale T. Brinkman
Vice President
The Worthington Steel Company
200 Old Wilson Bridge Rd.
Columbus, Ohio 43085
Case 1:19-cv-18472 Document 1-1 Filed 09/27/19 Page 9 of 9 PageID: 25
